Citation Nr: 0731584	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  06-19 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUES


1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for type 
II diabetes mellitus.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
vision problems and exophthalmos.

3.  Entitlement to an increased rating for left knee 
disability, currently 10 percent disabling.

4.  Entitlement to a compensable rating for peptic ulcer 
disease.

5.  Entitlement to a compensable rating for a respiratory 
disability.







REPRESENTATION

Veteran represented by:	G. D. Keenum, Attorney at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from July 1972 to November 
1983.

In an April 2003 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, 
denied service connection type II diabetes mellitus and for 
exophthalmos, claimed as a vision problem, inter alia.  The 
veteran was notified of that decision in April 2003, but he 
did not appeal.  Thus, that decision became final.

This appeal arises from an August 2005 RO rating decision 
that determined that new and material evidence had not been 
submitted to reopen claims for service connection for 
exophthalmos, claimed as a vision problem, and for type II 
diabetes mellitus and denied increased ratings for the left 
knee, for peptic ulcer disease, and for a pulmonary nodule.  
Where a veteran attempts to reopen a finally decided claim, 
the Board of Veterans' Appeals (Board) must address the issue 
of new and material evidence.  If new and material evidence 
has been received, the Board may consider the claim on the 
merits.  

During a hearing before the undersigned Veterans Law Judge, 
the veteran withdrew a claim for service connection for 
Grave's disease.  The Board will therefore not discuss that 
issue.  At the hearing, the veteran submitted a private 
medical report dated January 9, 2007.  The veteran has not 
waived his right to initial RO review of this report.  
Normally, a remand would be required under 38 C.F.R. § 19.31 
so that the RO could consider this evidence.  Because the 
report contains no relevant evidence not already reported in 
the June 2005 VA orthopedic examination report; however, it 
will not be necessary to remand the case for initial RO 
review of the newly submitted evidence.

As explained below, the issues of service connection for type 
II diabetes mellitus and service connection for vision 
problems and exophthalmos secondary to diabetes mellitus must 
be deferred because of a stay imposed by the Secretary of VA.

On September 21, 2006, VA's Secretary imposed a stay on the 
adjudication of claims affected by Haas v. Nicholson, 20 Vet. 
App. 257 (2006) (hereinafter referred to as Haas).  Claims 
affected by Haas include those based on herbicide exposure 
while on a vessel off the shore of Vietnam.  Once the United 
States Court of Appeals for Veterans Claims (Court) issues a 
decision in the Haas case, VA's Secretary may lift the stay, 
which will allow the Board to adjudicate the issues.  

A January 2002 VA optometry report mentions fluctuations in 
vision due to diabetes mellitus.  This suggests that the 
claim for service connection for vision problems is 
intertwined with the claim for service connection diabetes 
mellitus.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  
Because the claim for service connection for type II diabetes 
mellitus is stayed, the intertwined claim for service 
connection for vision problems and exophthalmos must be 
deferred also.  The remaining issues on appeal are addressed 
below.

In March 2007, the veteran presented testimony at a hearing 
on appeal before the undersigned Veterans Law Judge at the RO 
(Travel Board hearing); a copy of the hearing transcript is 
in the record.


FINDINGS OF FACT

1.  Service-connected left knee disability has been 
manifested throughout the appeal period by daily knee pain, 
active and passive range of motion from 95 degrees of flexion 
to 5 degrees of extension, crepitus, effusion, and x-ray 
evidence of degenerative arthritis; instability is not shown.

2.  Service-connected peptic ulcer disease has been 
manifested throughout the appeal period by mild recurring 
symptoms once or twice yearly.  

3.  Service-connected respiratory disability is manifested 
by: FVC (forced vital capacity) of 105 percent of predicted 
value; FEV-1 (forced expiratory volume in one second) of 100 
percent of predicted value; FEV-1/FVC ratio of 82 percent; 
DLCO (SB) (diffusion capacity of carbon monoxide, single 
breath) of 82 percent of predicted value; and, no need for 
supplemental oxygen.  


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 10 
percent for the left knee disability have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp.2006); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71, Plate II, § 4.71a, Diagnostic 
Codes 5260, 5261 (2007).

2.  The criteria for a 10 percent schedular rating for peptic 
ulcer disease are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp.2006); 38 C.F.R. §§ 3.159, 3.321(b), 
4.1, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7305 (2007).

3.  The criteria for a compensable schedular rating for a 
respiratory disability are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp.2006); 38 C.F.R. 
§§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.97, Diagnostic 
Codes 6604, 6820, 6828, 6845 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will obtain.  
38 U.S.C.A. § 5103(a).  VA has also told claimants to submit 
relevant evidence in their possession.  38 C.F.R. § 3.159(b) 
(2007).  VA must tell a claimant the types of medical and lay 
evidence that the claimant could submit that is relevant to 
establishing disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claims.  VA provided notice 
letters in October 2002, April and November 2005 and in May 
2006, which discussed what evidence is needed to substantiate 
the claims, what evidence he was responsible for obtaining, 
and what evidence VA would obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims addressed in 
this decision.  VA examination reports are associated with 
the claims files.  All identified evidence has been accounted 
for to the extent possible.  38 U.S.C.A. § 5103A (b)-(d); see 
also 38 C.F.R. § 3.159(c).  VA sent its first notice letter 
prior to the initial adverse decision, as recommended in 
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

VA also provided the additional notices recommended by the 
Court in Dingess v. Nicholson, 19 Vet. App. 473, in May 2006.  
Thus, no unfair prejudice will result from the Board's 
handling of the matter at this time.  

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Functional impairment is based on lack of usefulness and may 
be due to pain, supported by adequate pathology and evidenced 
by visible behavior during motion.  Many factors are for 
consideration in evaluating disabilities of the 
musculoskeletal system and these include pain, weakness, 
limitation of motion, and atrophy.  Crepitation within the 
joint structure should be noted carefully as points of 
contact that are diseased.  Painful motion with joint or 
periarticular pathology which produces disability warrants at 
least the minimum compensable rating for the joint.  
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court also held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  

Left Knee 

The service-connected left knee disability has rated as 10 
percent disabled for the entire appeal period under 
Diagnostic Code 5299-5260.  

According to a July 2005 VA orthopedic compensation 
examination report, the residuals of a service-connected left 
knee injury are currently manifested by daily knee pain in 
the veteran's job as a janitor, active and passive range of 
motion from 5 degrees of extension to 95 degrees of flexion, 
crepitus, and effusion.  The meniscectomy scars are well-
healed.  Instability was not found.  X-rays showed severe 
bone-on-bone degenerative arthritis.  Daily flare-ups of pain 
are noted and, due to service-connected peptic ulcer disease, 
the veteran may not use steroidal anti-inflammatories to 
reduce pain and inflammation of the knee. 

In March 2007, the veteran testified before the undersigned 
Veterans Law Judge that he had left knee pain on use and 
during activities such as climbing stairs.  

Degenerative arthritis (hypertrophic or osteoarthritis) when 
established by X-ray findings is rated on limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (Diagnostic Code 5200 
etc.).  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2007). 

Limitation of flexion of the leg at the knee (normal being to 
approximately 140 degrees) will be rated as follows: Flexion 
limited to 15 degrees is 30 percent.  Flexion limited to 
30 degrees is 20 percent.  Flexion limited to 45 degrees is 
10 percent.  Flexion greater than 45 degrees is not 
compensable.  38 C.F.R. §§ 4.71 Plate II, 4.71a, Diagnostic 
Code 5260 (2007).   

Limitation of extension of the leg at the knee (normal 
extension being to approximately 0 degrees) will be rated as 
follows: Extension limited to 45 degrees is 50 percent.  
Extension limited to 30 degrees is 40 percent.  Extension 
limited to 20 degrees is 30 percent.  Extension limited to 
15 degrees is 20 percent.  Extension limited to 10 degrees is 
10 percent.  Extension limited to 5 degrees is 0 percent.  
38 C.F.R. §§ 4.71 Plate II, 4.71a, Diagnostic Code 5261 
(2007).    

Symptoms due to the removal of the semilunar cartilage of 
either knee warrant a 10 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5259 (2007).

Comparing the left knee manifestations noted above with the 
criteria of the rating schedule, the criteria for a rating 
greater than 10 percent for limitation of flexion under 
Diagnostic Code 5260 are not more nearly approximated.  The 
pain-free range of motion to 95 degrees in flexion simply 
precludes a rating higher than the 10 percent already 
assigned, even considering additional functional impairment 
due to painful flare-ups and the tenets of DeLuca.  
Additionally, extension on VA examination was limited to 5 
degrees and warrants a noncompensable rating.  Diagnostic 
Code 5261.  

After considering all the evidence of record, including the 
testimony, the Board finds that a rating in excess of 10 
percent is not warranted.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the claim must be denied.  

Peptic Ulcer Disease

The RO has rated peptic ulcer disease symptoms noncompensable 
under Diagnostic Code 7305.  

A June 2005 VA upper gastrointestinal study showed only small 
duodenal diverticula.  A June 2005 VA stomach compensation 
examination report reflects that the veteran takes omeprazole 
(Prilosec(r)) to control nausea and epigastric pain.  He 
complained of reflux, an acid taste, and substernal burning.  
The examiner palpated mild epigastric tenderness and noted 
that peptic ulcer disease had been treated in service, but 
that currently, any peptic ulcer symptoms overlapped with 
symptoms of reflux. 

In March 2007, the veteran testified that he took Prilosec(r) 
for reflux.  

Pursuant to the criteria of Diagnostic Code 7305, a 
10 percent rating is warranted for a mild duodenal ulcer with 
recurring symptoms once or twice yearly.  A 20 percent rating 
requires a moderate duodenal ulcer with recurring episodes of 
severe symptoms 2 or 3 times a year averaging 10 days in 
duration or with continuous moderate manifestations.  A 
40 percent rating requires a moderately severe duodenal ulcer 
with less than severe symptoms, but with impairment of health 
manifested by anemia and weight loss or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  

A 60 percent evaluation requires a severe duodenal ulcer with 
pain which is only partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent hematemesis or melena, 
and manifestations of anemia and weight loss, productive of 
definite impairment of health.  38 C.F.R. § 4.114, Diagnostic 
Code 7305 (2007).

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  For postoperative ulcer disease, consider 
evaluation under the provisions of Diagnostic Code 7308 or 
7348. 

The VA examination report of June 2005 reflects that the 
veteran has rather mild symptoms of epigastric pain and 
reflux, for which he takes medication.  These symptoms more 
nearly approximate the criteria of a 10 percent rating under 
Diagnostic Code 7305.  The criteria of a 20 percent rating 
are not more nearly approximated because recurring episodes 
of severe symptoms 2 or 3 times a year averaging 10 days in 
duration, or, continuous moderate manifestations are not 
shown.  Moreover, impairment of health, which could warrant a 
rating higher than 10 percent under other codes, is not 
shown.

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence favors a 10 
percent rating for peptic ulcer disease.  A 10 percent rating 
must therefore be granted.  

Respiratory Disability 

The RO has rated the respiratory disability noncompensable 
under Diagnostic Code 6820 for the entire appeal period.  

A June 2005 VA chest X-ray showed evidence of prior 
granulatomous disease.  There was no infiltrate or pleural 
effusion.  No other symptom was reported.  A June 2005 VA 
compensation examination report reflects that the veteran 
could walk two miles without symptoms and that he did not 
need supplemental oxygen.  

According to a June 2005 pulmonary function test, the 
spirometry functions were as follows:  FVC (forced vital 
capacity) was 105 percent of predicted value.  FEV-1 (forced 
expiratory volume in one second) was 100 percent of predicted 
value.  The veteran's FEV-1/FVC ratio was 2.55/3.11, or 82 
percent.  DLCO (SB) (diffusion capacity of carbon monoxide, 
single breath) was 82 percent of predicted value.  

In March 2007, the veteran testified that he had no breathing 
problems.  

Pursuant to the criteria of Diagnostic Code 6820, a zero 
percent rating is warranted following resolution of pulmonary 
thromboembolism and a 30 percent rating is warranted for 
symptomatic pulmonary vascular disease following resolution 
of pulmonary thromboembolism.  38 C.F.R. § 4.97, Diagnostic 
Codes 6817, 6820 (2007).  In this case, a pulmonary 
thromboembolism is not shown.  Thus, Diagnostic Code 6817 or 
6820 does not provide a basis for a compensable rating.  

Under Diagnostic Code 6828, the code for eosinophilic 
granuloma of the lung, a 10 percent rating is warranted if 
the following pulmonary functions are demonstrated: FVC of 75 
to 80 percent predicted; or, a (DLCO (SB)) of 66 to 80 
percent predicted.  The veteran's FVC was 105 percent and the 
DLCO (SB) was 82 percent of predicted values.  Thus, the 
criteria of a 10 percent rating under Diagnostic Code 6828 
are not more nearly approximated.  

Under Diagnostic Codes 6604 and 6845, a 10 percent rating is 
warranted for obstructive airway disease or restrictive 
airway disease if the following pulmonary functions are 
demonstrated: FEV-1 of 71 to 80 percent predicted, or; an 
FEV-1 to FVC ratio of 71 to 80 percent, or; DLCO (SB) of 66 
to 80 percent predicted.  38 C.F.R. § 4.97, Diagnostic Codes 
6604, 6845 (2007).  

The veteran's FEV-1 was 100 percent of predicted.  His FEV-
1/FVC ratio was 2.55/3.11, or 82 percent.  The DLCO (SB) was 
82 percent of predicted value.  Thus, under these diagnostic 
codes, the veteran's respiratory disability does not more 
nearly approximate the criteria of a compensable rating.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  The claim for a compensable rating for a 
respiratory disability is therefore denied.  

Extraschedular Consideration 

38 C.F.R. § 3.321(b) (2007) provides that where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
an extra-schedular evaluation will be assigned.  In this 
case, the disabilities have not been shown to cause such 
difficulties as marked interference with employment or to 
warrant frequent periods of hospitalization or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 8 Vet. App. at 
227.  See also VAOPGCPREC. 6-96. 








ORDER

A disability rating in excess of 10 percent for a left knee 
disability is denied.

A 10 percent rating for peptic ulcer disease is granted, 
subject to the laws and regulations concerning the payment of 
monetary benefits.

A compensable rating for a respiratory disability is denied.



______________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


